Mario Meza 1829227
Huntsville Unit, 815 12TH St.
Huntsville, TX 77348

7/6/15
Clerk, Abel Acosta
Court of Criminal Appeals
P.O. Box 12308
Austin, TX 78711
Dear Sir: Re: Ex parte Mario Meza, Trial Ct.

No. 11%CR-O345-83-1. lOTH District
Court o§fGalveston County, Texas.

Enclosed please find an original and fine copies of Objection
to Findings of Fact and Conclusions of Law in the above styled and
numbered casuse. l do not yetahave the case number in the Court
of Criminal Appeals. Please furnish thatrnumber and file this`among
the other documents in this matter and bring it to the attention
of the Court.

Thank younfor your kind assistance in this matter.

SY?€”
M. Me;;¢%:;y/`

EWEI !iN

M1oFcR\M\NA1APPEALS
_ gut 10 2015

cc: Galveston Co. Dist Atty. ©q@?k
410TH Dist. ct. Ab©l@©@§@,
file ~

Encl.

 

IN THE TEXAS COURT OF CRIMINAL APPEALS
AUSTIN TEXAS

EX PARTE MARIo GUADALUPE'MEZA §

§ No.

 

APPLICANT § Trial ct. No. 11-cR-0345-83-01
`OBJECTIONS TO THE FINDING OF FACT AND CONCLUSIONS OF LAW
COMES NOW Mario Meza and files this Objections to the Findings
Of FaCt and COnClUSiOHS Of LaW, and in support thereof would show
as follows:
I.
There-are still controverted issues of fact that would entitle
Meza to relief. There is no evidence in the State's answen§whatsoever
thaatwould influence a ruling on the relief sought here. lt was
a general denial with very little fact in it, and it had even less
law. Counsel's affidavitsactuanyshow Meaa is entitled to relief.
ll
First of all, the State§s answerrand supplemental answer are
Virtually'devoid of any type of facts or applicable law. lt is nothing
more than a general denial. Thus, it is hard to conceive how any
fact therein could be considered credible. The facts remained unres-

olved at this time. Meza has shown that the law is squarely in favor

of the relief sought as well.
lll
The affidavits of the attorneys have clearly shown that Meza
is entitled to relief as well. The appellate attorney signed a sworn
to affidavit that trial counsel was ineffective on the deadly weapon
finding issue of application of the law in the jury charge. He aslo
Statédd he did not include some meritorious issues on appeal for

lack of time, not for any strategic reasons. He did not know that_

 

Should have sonsulted an expert to prepare the appeal. With the
state of all arson investigation in a state of flux and new techni-
ques emerging that would have shown Meza did not commit the arson,
because there was no arson commited. lf there was an arson then
it was committed by the owner of the property, but the attorney
did not investigate the facts concerning the owner's finances and
whare all teh personal property that had been in the house was at
the time of the fire. Trial counsel did not attempt to have an applic-
ation instruction added to the deadly weapon finding instructions
in the jury charge. There was no evidenceethat anyone was placed
indda@gerrby the fire. Only the fire marshal testified as to the
fire. When he arrived the firement"wenain a defensive position out-
Side the house spraying it with water. The trial attorney did not
hier an expert because he said Meza did not have funds toddo so.
He obvisously did not know the law. The video of the incident was
alos of questionable origins, but he dilnot hire a video expert,
for the same reasons. He did not know the law would allow funds
for an expert even if Meza had paid him. Meza was entitled to the'
services of two experts, at least to consult, if not to testify.
NO person was said to have been placed in actual danger of death
Or serious bodily injury by the fire. Maybe hearsay, but there was
no direct evidence of such here.
lV

There are facts and law that are in serious dispute here.

This Court should considerremanding this case for further findingss

of fact and real conclusions of law.

page 2 Objections/Meza

V

Meza respectfully requests that an evidentiary hearing be conducted
so that the factsacan be fully developed, as the facts haverun:even
been closed to resolved in the instant case. Meza has not been given
a full and fair opportunity to present the facts.

PRAYER

WHEREFORE, PREMISES CONSIDERED, Meza prays that this Court
remand this habeas 11.07 to the trial court to reach fhé facts and
resolve the factual dispute by an evidentiary hearing or other methods
if not an €Vid€ntiary hearing, and to make some sembalance of fidnings
of law.

Respectfully submitted,

Date: :§\,tg\‘ La QOL§ . /¢é/&é

0/
Mario Meza

CERTIFICATE OF SERVICE

l, Mario Meza, do hereby declare that on the date indicated
below a true and correct copy of the foregoing instrument was sent
tot the Galveston County, Texas District Attorney and to the lOTH
District Court of§Galveston County, T§xas by first class U.S. Mail,

postage prepaid.

Date: _Jucc\,‘/ (z &OLS' Z¢LLQ%
» v Mario Meza #1 9227

Huntsville Unit
815 12TH St.
Huntsville, TX 77348

 

page 3 Objections/Meza